DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-47 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois U.S. Patent No. 4,262,794 in view of Steinke U.S. Patent No. 3,407,678.
Claim 43, Bourgeois teaches a conveyor system 10 comprising: a bed 14 comprising a plurality of rollers 16 each having an axis, the bed 14 having a top surface of 200 onto which items 56 to be transported are placed and a bottom surface opposite the top surface Fig. 2; and a rotation inducing device 40 operatively coupled to the rollers 16 and configured to contact each roller 16 adjacent to items 56 located on the top surface of the bed 14 to induce rotation of each such roller 16 about its axis; wherein the axis of 
Claim 44, Bourgeois teaches each roller 16 has a top side corresponding to the top surface of the bed 14 and a bottom side opposite thereof Fig. 2; but does not teach as Steinke teaches wherein each roller adjacent to items located on the top surface of the bed has a rotation rate that produces an instantaneous velocity of a point on the bottom side of each roller in a direction parallel to the first direction at a third speed greater than the first speed C6 L65-75. It would be obvious to use the drive mechanism of Steinke into the invention of Bourgeois for additional control.
Claim 45, Bourgeois teaches the rotation inducing device 40 rotates at least a portion of the plurality of rollers 16 at a rate that is at least partially independent of the first speed of the axis of each roller 16 C3 L40-45.
Claim 46, Bourgeois teaches control unit 13 operatively coupled to the rotation inducing device 40 and configured to control the rotation rate of each roller 16 adjacent to items 56 located on the top surface of the bed 14 C3 L10-60.

Claim 52, Bourgeois teaches the rotation inducing device 40 comprises a belt configured to contact each of the plurality of rollers 16 Fig. 2.
Claim 53, Bourgeois teaches conveyor system 10 comprising: a bed 14 comprising a plurality of rollers 16 each having an axis, the bed 14 having a top surface onto which items 56 to be transported are placed and a bottom surface opposite the top surface Fig. 2; and a first rotation inducing device 40 operatively coupled to a first group of the rollers 16 and configured to contact each roller 16 in the first group adjacent to the items 56 located on the top surface of the bed 14 to induce rotation of each such roller 16 about its axis at a first rotation rate C3 L10-60; wherein the axis of each roller 16 in the first group adjacent to the items 56 located on the top surface of the bed 14 moves in a first direction at a first translational speed transporting the items located thereon through the conveyor system at the first translational speed C3 L40-45; but does not teach as Steinke teaches each roller in the first group adjacent to the items located on the top surface of the bed has a rotation rate that produces an instantaneous velocity in a direction parallel to the first direction at a first instantaneous speed greater than the first translational speed; and wherein a portion of each roller in the first group in contact with the first rotation inducing device has zero instantaneous velocity C6 L65-75. It would be obvious to use the drive mechanism of Steinke into the invention of Bourgeois for additional control.
s 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois U.S. Patent No. 4,262,794 in view of Steinke U.S. Patent No. 3,407,678 in view of Poovaiah U.S. Patent No. 4,331,693.
Claim 48, Bourgeois does not teach as Poovaiah teaches comprising one or more dispensing devices 26 located above the top surface of the bed, wherein the one or more dispensing devices 26 are configured to treat items located on the top surface of the bed as the items are transported thereunder Abstract Fig. 3. It would be obvious to one of ordinary skill to use the production system of Poovaiah into the conveyor system of Bourgeois as an alternative of use and control during transport.
Claim 49, Bourgeois teaches the rotation of each of the rollers 16 adjacent to items 56 located on the top surface of the bed 14 rotates the items in a direction opposite the rotation of the rollers 16 as the items 56 C3 L10-60 are transported under the one or more dispensing devices of Poovaiah Abstract Fig. 3. It would be obvious to one of ordinary skill to use the production system of Poovaiah into the conveyor system of Bourgeois as an alternative of use and control during transport.
Claim 50, Bourgeois does not teach as Poovaiah teaches the one or more dispensing devices 26 are configured to spray liquid droplets onto the items as the items are transported thereunder Abstract Fig. 3. It would be obvious to one of ordinary skill to use the production system of Poovaiah into the conveyor system of Bourgeois as an alternative of use and control during transport.

Allowable Subject Matter
Claims 51 and 54-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS